Hyman, C. J.
Plaintiff sued defendant on its policy of insurance against fire for §3,000 damages to plaintiff’s stock of boots, shoos, etc., resulting from a fire.
The District Judge rendered judgment in favor of plaintiff and against defendant for §1,350, with interest.
Tho defendant has appealed from tho judgment.
The defendant, in answer, admitted that it had insured the plaintiff’s stock of boots, shoes, trunks, etc., in his store, for §3,000.
The plaintiff’s store was in the lower story of a house on Poydras street, in New Orleans.
The upper story of the house caught on fire, and tlio goods of plaintiff were damaged by the throwing of water on the house, in the attempt to extinguish the fire.
The upper story of the house was burnt down by the fire, and the goods of plaintiff, which were insured by defendant, would have been destroyed by the fire unless the water had been thrown on the house to extinguish it.
The defendant is bound by tho contract of insurance to indemnify plaintiff for damages done to his goods by water, and in saving them from destruction by fire.
The District Judge placed no reliance in the evidence of the two witnesses, who testified as to the quantity of goods plaintiff had in his store, and as to their value before they were damaged, principally because he was of opinion that they, tho witnesses, differed in their estimate of the value of the goods immediately after the fire, and at the time they gave their testimony in the case.
The Judge was mistaken, as regards the statements of the two witnesses.
They made no estimate of the value of the goods immediately after the fire. They then made a statement, not of what was the value of the goods, but what the goods actually cost tho plaintiff. On the trial they testified as to what was the market value of the goods.
We do not think that the two witnesses are not to be believed,, because they could not state in exact number, the boots, shoes, and ladies slippers that were damaged, or were in plaintiff’s store when the fire occurred.
They were the employes of plaintiff; they worked diily in his store, and knew well the stock of goods that plaintiff had therein.
We see nothing in the record that causes us to doubt the veracity of these witnesses. No attempt has been made to prove that they are no. credible witnesses.
*298The evidence satisfies us that plaintiff had more than three thousand seven hundred dollars worth of goods in his store, and thatdiis goods therein were damaged to the amount claimed by him.
Plaintiff has, in his answer to the appeal, asked that the judgment of the District Cburt be so amended as to allow him judgment against defendant for $3,000, with legal interest thereon from judicial demand.
It is ordered, adjudged and decreed, that the judgment of the District Court be so amended that the plaintiff recover of the defendant the sum of three thousand dollars, with the legal interest thereon from 23d day of October, 1862, till paid, and the costs of suit, and that the judgment of the District Court thus amended be affirmed.